Case: 12-20700       Document: 00512414680         Page: 1     Date Filed: 10/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2013
                                     No. 12-20700
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWARD JORODGE GLADNEY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-735-1


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Edward Jorodge Gladney seeks to appeal the 60-year sentence imposed
after he pleaded guilty to four counts of producing child pornography and one
count of advertising child pornography. In his plea agreement he waived his
right to appeal, but he argues that the waiver is invalid because he was not
sufficiently advised of the breadth and effect of the waiver.
       The district court accurately explained the terms and consequences of the
waiver in accordance with Federal Rule of Criminal Procedure 11(b)(1)(N), and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20700     Document: 00512414680      Page: 2   Date Filed: 10/21/2013

                                  No. 12-20700

Gladney stated on the record, under oath, in open court that he understood the
waiver. His contention now that he did not really understand the waiver does
not invalidate it. See United States v. Jacobs, 635 F.3d 778, 781 (5th Cir. 2011).
Gladney’s challenge to the court’s fully adequate explanation of the waiver is
frivolous because it involves no “legal points arguable on their merits” and fails
to make any colorable showing of error, plain or otherwise. Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983); see 5TH CIR. RULE 42.2 (providing that an appeal
“will be dismissed” if it “is frivolous and entirely without merit”).
      Because the waiver is valid, we do not consider Gladney’s challenge to the
substantive reasonableness of his sentence. See Jacobs, 635 F.3d at 783. The
appeal is DISMISSED.




                                         2